PER CURIAM.
Defendant complains because the district judge failed to accord him a hearing on his claims of improper attendance of the prosecutor in the jury room during their deliberations. But he relies only on hearsay statements attributed to a *185deputy marshal whom he cannot now name or identify. And the claimed extraordinary malfeasance is specifically and convincingly answered by the affidavit of the public official accused. We think this presents only “incredible hearsay statements” not requiring to be dignified by a hearing, Johnson v. United States, 6 Cir., 239 F.2d 698, 699, certiorari denied 354 U.S. 940, 77 S.Ct. 1404, 1 L.Ed.2d 1539; and we are content to affirm on the reasoned opinion of Chief Judge Bruchhausen.
Affirmed.